Citation Nr: 0832668	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for pseudofolliculitis 
barbae.

2.	Entitlement to service connection for a low back disorder.

3.	Entitlement to service connection for a right leg 
disorder.

4.	Entitlement to service connection for hemorrhoids.

5.	Entitlement to service connection for an upper respiratory 
disorder.

6.	Entitlement to service connection for a right hip 
disorder.

7.	Entitlement to service connection for pes planus.

8.	Entitlement to service connection for a headache disorder.

9.	Entitlement to service connection for a genitourinary 
disorder.

10.	Entitlement to service 
connection for glaucoma.

11.	Entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 2000 to October 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied service connection 
for pseudofolliculitis barbae, a low back disorder, a right 
leg disorder, hemorrhoids, an upper respiratory disorder, a 
right hip disorder, pes planus, a headache disorder, a 
genitourinary disorder, glaucoma, and an acquired psychiatric 
disorder.  

This case was previously before the Board in August of 2003 
and was remanded for further development.  The case has since 
been returned to the Board and is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

In a statement submitted in April 2003, the veteran requested 
a hearing before a member of the Board via videoconference 
from the Waco RO.  The record does not indicate that a 
hearing was scheduled or that the veteran has withdrawn his 
request.  Therefore, the Board finds that this matter should 
be remanded so that the hearing may be scheduled.  38 C.F.R. 
§§ 19.76, 20.703, 20.704(b) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing and provide 
adequate notice in accordance with 
38 C.F.R. § 19.76.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

